UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 Commission file number 000-27307 North Carolina 56-1980549 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2634 Durham Chapel Hill Blvd., Durham, NC 27707-2800 (Address of Principal Executive Offices) (919) 687-7800 Indicate by check mark whether the registrant (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the previous 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNox State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of November 10, 2009, there were 2,031,337 shares outstanding of the issuer’s common stock, no par value. M&F BANCORP, INC Table of Contents PART I 1 FINANCIAL INFORMATION Item 1 Financial statements 1 1 Notes to Consolidated Financial Statements 5 Item2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 — Quantitative and Qualitative Disclosures about Market Risk 31 Item 4 — Controls and Procedures 31 PART II 31 OTHER INFORMATION 31 Item1 — Legal Proceedings 31 Item 1a – Risk Factors 31 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3 — Defaults Upon Senior Securities 31 Item 4 — Submission of Matters to a Vote of Security Holders 31 Item 5 — Other Information 31 Item 6 — Exhibits 32 SIGNATURES 33 i M&F BANCORP, INC. PART I FINANCIAL INFORMATION Item 1- Financial Statements CONSOLIDATED BALANCE SHEETS (Dollars in thousands) September 30, 2009 December 31, 2008 (Unaudited) ASSETS Cash and cash equivalents $ $ Investment securities available for sale, at fair value Other invested assets Loans Allowances for loan losses ) ) Loans, net Interest receivable Bank premises and equipment, net Cash surrender value of bank-owned life insurance Other real estate owned Deferred tax assets and taxes receivable, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Interest-bearing deposits $ $ Noninterest-bearing deposits Total deposits Other borrowings Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES Stockholders' equity: Common stock, no par value, 10,000,000 shares authorized as of September 30, 2009 and 5,000,000 authorized as of December 31, 2008; 2,031,337 shares issued and outstanding as of September 30, 2009 and December 31, 2008. Preferred stock- Series A, $1000 liquidation value, 11,735 shares issued and outstanding as of September 30, 2009, no shares issued or outstanding as of December 31, 2008 - Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to consolidated financial statements. 1 M&F BANCORP, INC CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, (Dollars in thousands except per share data) Interest income: Loans, including fees $ Investment securities, including dividends Taxable 95 Tax-exempt Other 7 28 18 Total interest income Interest expense: Deposits Borrowings 12 57 Total interest expense Net interest income Less provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges Rental income 60 79 Cash surrender value of life insurance 49 58 Realized gain on sale of loan 14 - 14 - Realized gain on sale of securities 31 56 61 Realized gain on sale of real estate owned 2 3 17 - Impairment of other assets ) - ) - Other (loss) income (1 ) - 17 20 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment Directors fees 74 68 Marketing 36 59 Professional fees Information technology Acquisition-related expenses - - Other Total noninterest expense Income (loss) before income taxes 22 ) Income tax expense (benefit) ) ) Income (loss) before extraordinary gain from acquisition 62 ) Extraordinary gain, bargain purchase from acquisition - 31 - Net income
